Fourth Court of Appeals
                                 San Antonio, Texas
                                      February 20, 2020

                                     No. 04-19-00836-CV

Al SUAREZ, as Mayor of the City of Converse; Jeff Beehler, as Place 5 Member, City Counsel
of the City of Converse; Kathy Richel as place 1 Member, City Counsel of the City of Converse;
Shawn Russell, as Place 3 Member, City Counsel of the City of Converse; Marc Gilbert, as Place
 6 Member, City Counsel of the City of Converse; Le Ann Piatt, as City Manager of the City of
       Converse; Holly Nagy, as Secretary of the City of Converse and City of Converse,
                                           Appellants

                                              v.

                                     Katherine SILVAS,
                                          Appellee

                 From the 438th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019CI22419
                       Honorable Mary Lou Alvarez, Judge Presiding


                                       ORDER
        On February 18, 2020, appellee filed a third, opposed motion for a one-day extension of
time to file appellee’s brief. The motion is GRANTED. It is ORDERED that appellee’s motion is
due no later than February 19, 2020.


                                                   _________________________________
                                                   Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of February, 2020.



                                                   ___________________________________
                                                   Michael A. Cruz,
                                                   Clerk of Court